Me. Justice Wole
delivered the opinion of tbe court.
This is an appeal taken from the sentence of the District Court of San Juan in a case of false pretense (falsa represen-tación é impostura).
The case' began in the Municipal Court of San' Juan, wherein k complaint was presented against the defendant in that on the 13th day of March, 1906, a $20 bill having been found by José Bivera, the defendant, making Bivera believe said bill was counterfeit, obtained the same from him for the purpose of seeing whether it could be changed and appro*338priated it. An appeal being taken from tlie municipal court which, had sentenced the defendant to the penalty of four months in jail for the crime of embezzlement, and trial being held before the district court, the defendant was declared guilty of false pretenses and sentenced to two months in jail and the payment of costs.
The attorney of the defendant presented a motion asking for a new trial grounded on the fact that the proceeding was rendered null on account of there having been two distinct ■convictions in the same trial, but at the time of the hearing he withdrew the motion and presented a petition for dismissal based on the fact that the defendant had been convicted in the municipal court of one offense and sentenced in the district court for another distinct from the first. This petition was dismissed. There is no bill of exceptions or statement of facts and no argument of any kind have been presented to this court on behalf of the appellant.
The question presented to us for decision is whether the action of the municipal court in naming the defendant guilty of one crime and of the district court in naming him guilty of another entitles the defendant to a dismissal of his case. The sentence of the municipal count was erroneous in finding the defendant guilty of a crime which the complaint did not justify, but such a sentence is not void. The complaint sufficiently sets up a crime. The proceeding in the district court is a trial de novo, and has no reference to the sentence in the municipal court, therefore we cannot see how the error of that court could affect the subsequent proceedings.
The defendant apparently went to trial in the district court without question, and the judgment of the appellate court in finding him guilty of false pretenses followed the facts of the complaint. We find no error in the proceedings, and the judgment of the district court must be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary concurred.